[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-16224                ELEVENTH CIRCUIT
                                                           AUGUST 11, 2010
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________
                                                              CLERK

                D. C. Docket No. 07-00284-CV-5-RS/MD

TERENCE C. EVERETT,


                                                          Plaintiff-Appellant,

                                 versus

MARIANNA POLICE DEPARTMENT,

                                                                  Defendant,
JONATHAN P. SMITH,
MATT VICKERY,


                                                       Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________
                            (August 11, 2010)

Before EDMONDSON, MARTIN and ANDERSON, Circuit Judges.
PER CURIAM:

       Terrence C. Everett appeals the district court’s decision denying his request

for a transcript at the government’s expense, pursuant to 28 U.S.C. § 753(f). A

party in a civil proceeding may obtain a transcript at the government’s expense if

(1) he is granted leave to proceed in forma pauperis on appeal and (2) “the trial

judge or a circuit judge certifies that the appeal is not frivolous (but presents a

substantial question).” 28 U.S.C. § 753(f). Everett has been granted leave to

appeal in forma pauperis by the district court. Therefore, the only question is

whether Everett’s appeal is not frivolous, but presents a substantial question.

       At bottom, Everett’s principal claim on appeal is that the district court’s

factual findings are contrary to the weight of the evidence.1 Such a claim can

neither be prosecuted nor reviewed in the absence of a transcript of the district

court proceedings. See Fed. R. App. P. 10(b)(2). This kind of claim poses a

dilemma: we arguably need to review the transcript to decide whether Everett is

entitled to one. To avoid this circularity, we must first ask whether the

representations made by Everett about what the record would reveal—if

true—raise a substantial question. See Jaffee v. United States, 246 F.2d 760, 762



       1
          Like the district court, we flatly reject Everett’s assertion that the district court was
biased against him based on his appearance at trial in a prison jumpsuit. Any appeal based on
that alleged bias is frivolous.

                                                  2
(2d Cir. 1957).

       As we noted in our decision affirming the district court’s denial of qualified

immunity, “the facts of this case are hotly disputed.” Everett v. Smith, No. 09-

10343, at 3 (11th Cir. July 21, 2009). In support of his appeal, Everett points to his

own contrary testimony, which the district court rejected, and to purported

conflicts between the defendants’ trial and deposition testimony. Everett’s

representations are sufficient to raise a debatable issue, even if minimally so. We

cannot evaluate the weight of the evidence or the alleged discrepancies in the

defendants’ testimony without a transcript. Accordingly, the district court’s

decision denying Everett’s request for a trial transcript pursuant to 28 U.S.C. §

753(f) is reversed.2

       AFFIRMED in part and REVERSED in part.




       2
         We affirm the denial of Everett’s request for a transcript of the post-trial hearing on
Everett’s motion for sanctions.

                                                  3